Citation Nr: 1543167	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-02 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral kidney cysts, to include as a result of in-service exposure to herbicides.

2. Entitlement to a rating in excess of 30 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case was previously remanded in February 2014, October 2014, and February 2015 for additional development.

The Veteran and his wife testified at a videoconference hearing in February 2013 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, this case is not ready for adjudication.  The following development is necessary to ensure a complete and accurate review of the Veteran's claim.

In the February and October 2014 Board remands, the RO was instructed to arrange for a VA examination and an etiological opinion regarding the Veteran's kidney conditions.  The examiner was instructed to "provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion," and specifically to "consider and discuss the Veteran's lay statements regarding the circumstances of service, and onset and continuity of symptoms related to his claimed disability."  In February 2015, the Board's remand directives were more specific, detailing ten pieces of evidence that the Board asked the examiner to specifically consider and address.

The Veteran is entitled to substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran underwent a VA examination in July 2015 for his kidney condition.  While the examination was adequate, the etiology opinion was inadequate.  The examiner failed to provide adequate rationale for his conclusions that the Veteran's kidney cyst and other conditions were not related to service or herbicide exposure.  Additionally, the examiner failed to specifically consider and address the ten pieces of evidence listed in the February 2015 remand directives.  See Stegall, 11 Vet. App. at 271 (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Accordingly, as the July 2015 opinion is inadequate, a new opinion is warranted to assist in determining the nature and etiology of the claimed kidney disorder, including the Veteran's claim of causation due to herbicide exposure.

With regard to the Veteran's ischemic heart disease claim, the RO continued the Veteran's rating of 30 percent in a January 2015 rating decision.  The Veteran filed a timely Notice of Disagreement in January 2015.  A Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his claims of increased rating for his service-connected ischemic heart disease.

2. The RO must provide the Veteran's claims file to a new examiner who is qualified to give an opinion on the Veteran's bilateral kidney condition, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) As to each disorder identified on examination or diagnosed during the pendency of the claim (i.e. bilateral kidney cysts, right kidney lesion, adrenal adenoma, etc.), the examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that any current condition began during active service or is related to any incident of service, including exposure to herbicides.  The examiner is reminded that the Veteran is presumed to have been exposed to herbicides.

c) The examiner must provide detailed support for his or her opinion that includes reference to relevant evidence contained within the claims file and/or to known medical principles relied upon in forming the opinion.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  The examiner is also asked to specifically consider and address the following evidence:

i) The February 2013 Board hearing testimony in which the Veteran provided competent and credible reports of kidney and urinary pathology since his active service and his wife provided competent and credible testimony concerning the Veteran's 30-year history of intermittent kidney and urinary symptoms.

ii) The Veteran's September 2010 statement that "[w]hile in Vietnam Nam, [he] was treated for a urinary infection (NSU)" that manifested as "difficulty passing urine and controlling the flow," and that he has "had urinary tract problems ever since returning from Vietnam."

iii) The service treatment records (STRs), which contain a January 1968 note reflecting that the Veteran complained of intermittent urethral discharge and the July 1968 separation examination report noting a normal endocrine system on clinical evaluation.

iv) A December 2006 VA Primary Care Note reflecting a history of "kidney stones in the 70's" but noting none since that time.

v) A February 2007 VA Primary Care Note noting pain with percussion over the kidney areas.

vi) An April 2007 VA Urology Consultation Report noting that the Veteran "presents with a history of urinary hesitancy and slow stream over the past couple of years [and] nocturia 1-2x nightly," and reflecting a right renal cyst identified on CT scan.

vii) An April 2010 Saint Francis Hospital CT Scan Report providing an impression of "[c]omplex cyst, lower pole of the right kidney" as well as an "[i]ncidental note of additional small subcentimeter cysts in both kidneys."

viii) An October 2012 Saint Francis Hospital Radiology Report noting impressions including a "[s]table exophytic complex cyst at the lower pole of the right kidney" and a "[n]ew subcentimeter hypodense focus within the lower pole of the left kidney [that is] likely a small cyst or area of scarring."

ix) A January 2013 Office Visit Record from J.M.C., MD noting an October 2012 Abdominal / Pelvis CT Scan reflecting "Stable Exophytic Cyst, Stable Hyperdense R Kidney Lesion, Neoplastic Urinary Bladder, Stable R Adrenal Adenoma."

x) A February 2014 Warren Clinic Treatment Record noting that "kidney function is down and will need to be followed closely."

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




